Citation Nr: 0500011	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma and 
bronchitis, including as secondary to nicotine dependence or 
tobacco use.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
August 1979.  This appeal to the Board of Veterans' Appeals 
(Board) arises from adjudications of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

An original claim for service connection for asthma and 
bronchitis, based on the veteran's tobacco use in service, 
was received on August 8, 1997.  The RO issued a decision in 
September 14, 1998 that, in part, denied service connection 
for nicotine dependence and for asthma and bronchitis.  The 
veteran was informed of that decision by letter dated 
September 24, 1998.  

In a statement received in October 1998, the veteran 
referenced the September 24, 1998 notice letter, and went on 
to note that, "I actually began smoking in 1978, in basic 
training.  If I stated otherwise, it was in error."  In that 
same statement, among other matters, he asked for service 
connection for depression as secondary to service-connected 
migraine headaches, as well as service connection for 
residuals of a back injury.

The RO issued a decision in July 30, 1999 that, in part, 
denied service connection for depression secondary to 
service-connected migraine headaches, hepatitis C, and a back 
disorder.  The three issues were denied as not well-grounded.  
An August 16, 1999 notice letter informed the claimant of the 
RO's decision.  Thereafter, a statement from the veteran, 
received on August 30, 1999, served as his notice of 
disagreement (NOD) with the respect to the denials of service 
connection for depression secondary to service-connected 
migraine headaches and service connection for hepatitis C.  

A statement of the case (SOC) was issued in December 1999 
addressing the issues of service connection for depression 
secondary to service-connected migraine headaches and service 
connection for hepatitis C.  The veteran's substantive appeal 
as to the issue of service connection for hepatitis C was 
received in June 2000.

The RO issued a decision in May 2002 reconsidering certain 
previously adjudicated issues under authority of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The RO, in part, 
addressed the issues of service connection for depression 
secondary to service-connected migraine headaches, a back 
disorder, hepatitis C, and nicotine dependence with secondary 
conditions of asthma and bronchitis.  Service connection was 
granted for depression secondary to service-connected 
migraine headaches.  That favorable disposition constituted a 
full grant of the benefit sought on appeal, and accordingly, 
the Board no longer has jurisdiction of that issue.  

The RO's May 2002 decision also denied service connection for 
a back disorder, but deferred adjudication of the issues of 
service connection for hepatitis C and for nicotine 
dependence with secondary conditions of asthma and 
bronchitis.  By a decision of October 2002, the RO, under 
authority of VCAA, denied service connection for hepatitis C 
and for nicotine dependence with secondary conditions of 
asthma and bronchitis.  

Correspondence received in April 2003 was deemed to be an NOD 
with respect to the issues of service connection for a back 
disorder and respiratory conditions due to smoking, issues 
variously addressed in the RO's May 2002 and October 2002 
decisions.  

A supplemental statement of the case (SSOC), issued in July 
2003, addressed the issues of service connection for a back 
disorder and nicotine dependence with secondary conditions of 
asthma and bronchitis.  

Received in October 2003 was the veteran's substantive appeal 
as to the issues of a back disorder and respiratory 
conditions due to smoking.  

SSOC's of January 2004 cumulatively addressed the issues of 
service connection for a back disorder, hepatitis C, and 
nicotine dependence with secondary conditions of asthma and 
bronchitis.  

The Board has reviewed the procedural posture of the case and 
concludes that the veteran's October 1998 statement about 
tobacco use in service, in response to the RO's letter 
advising of the denial of service connection for respiratory 
disorders based on nicotine dependence, must be taken as an 
NOD to the RO's September 1998 adjudication of that issue.  
38 C.F.R. § 20.201.  As mentioned, correspondence received in 
October 2003 served to complete the veteran's appeal on the 
issue of service connection for respiratory disorders based 
on nicotine dependence.  Accordingly, the appellate issue of 
service connection for respiratory disorders based on 
nicotine dependence has been in open status since August 8, 
1997, the date of receipt of the service connection claim.

Additionally, the Board notes that, in the substantive appeal 
received in June 2000, the veteran requested a hearing before 
the Board in Washington, D.C.  Thereafter, evidentiary and 
procedural development proceeded in the case, and ultimately 
the Board scheduled the veteran for a hearing on November 5, 
2004.  However, the veteran's representative, on the 
veteran's behalf, by letter of November 4, 2004, requested 
that the hearing be canceled.  38 C.F.R. § 20.703(e).

The issues of service connection for asthma and bronchitis, 
including as secondary to nicotine dependence or tobacco use, 
and service connection for a back disorder are addressed in 
the decision below.  The issue of service connection for 
hepatitis C is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  That will be set forth in 
the REMAND section of this document.


FINDINGS OF FACT

1.  An in-service episode of bronchitis was acute and 
transitory and resolved without producing residual 
disability; chronic obstructive pulmonary disease (COPD) is 
not shown to have been present until many years after 
service, nor is there competent medical evidence that COPD is 
attributable to military service.

2.  There is no competent medical evidence showing the 
veteran developed nicotine dependence as a result of his 
service in the military, or that use of tobacco products 
during service caused his current COPD.

3.  A back or lumbar spine disorder was not present in 
military service nor was a lumbar spine disorder demonstrated 
until many years thereafter; there is no competent medical 
evidence attributing a current back disorder to military 
service.  


CONCLUSIONS OF LAW

1.  COPD, including on the basis of nicotine dependence or 
tobacco use, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, by the cumulative contents of letters dated in 
April 2001, February 2002, May 2002, and July 2003, VA 
notified the claimant that it would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to provide 
a properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  He was also informed that he could send 
private medical records to the RO on his own.  Further, the 
rating decision appealed and the statement of the case (SOC) 
and supplemental statements of the case (SSOC's), especially 
when considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  A record from 
a non-VA medical source has also been obtained.  The claimant 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC and 
SSOC's what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter issued in April 2001, which 
was after the RO's September 1998 and July 1999 decisions 
variously denying service connection for asthma and 
bronchitis, including as secondary to nicotine dependence or 
tobacco use; and service connection for a back disorder.  As 
well, the claimant was provided additional required VCAA 
notice by a letter dated May 21, 2002, which was after the 
May 6, 2002 decision readjudicating service connection for a 
back disorder; also, he was provided additional VCAA notice 
by a letter issued in July 2003, which was after the October 
2002 decision readjudicating service connection for asthma 
and bronchitis, including as secondary to nicotine dependence 
or tobacco use.  

Because VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 120.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7104(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in April 2003, the July 2003 SOC on the issues 
reconsidered under authority of VCAA, or the SSOC in January 
2004 (wherein the RO readjudicated the claims in light of the 
additional evidence received since the initial rating 
decisions and SOC).  The VCAA notice also was provided prior 
to certifying the claimant's appeal to the Board.  And the 
claimant had ample opportunity before certification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the VCAA notice letters 
provided to the claimant during the period from April 2001 to 
July 2003 do not contain the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that he was otherwise 
fully notified of the need to give VA any evidence pertaining 
to the claims.  Cumulatively, these VCAA letters requested 
him to provide or identify any evidence to support his claims 
for service connection for asthma and bronchitis, including 
as secondary to nicotine dependence or tobacco use; and for a 
back disorder.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him/her, and thus, the Board finds this to be 
harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letters issued during the period 
from April 2001 to July 2003, the claimant was requested to 
respond within 30 days.  38 C.F.R. § 3.159(b)(1) (2004) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5103(a).  Thus, that 
regulatory provision was found to be invalid because it was 
inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(June 1993).

In addition, the VA General Counsel subsequently found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following three questions:  (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, (2) whether the 
veteran acquired a dependence on nicotine in service, and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).

Following that General Counsel Opinion, the then Acting Under 
Secretary for VA benefits indicated in a July 1997 letter, 
which he provided to the directors of all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, then the answer in all 
nicotine dependence cases to the first element set forth in 
VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits proceeded 
to point out that each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of his 
current disability resulting from the use of tobacco products 
by him, noting that proximate cause is to be defined by the 
parameters that were set forth by the Office of General 
Counsel in its precedent opinion and according to 38 C.F.R. § 
3.310.

The Office of General Counsel also indicated that the first 
tier of the analysis, concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service, is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

Even more recently enacted legislation prohibits granting 
service connection for disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West 2002).  This statute, however, applies only to 
claims filed after June 9, 1998.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's 
claim was submitted prior to June 9, 1998, and thus will be 
decided on the basis of the earlier law.

Analysis

Service Connection for Asthma and Bronchitis, including as 
Secondary to 
Nicotine Dependence

Service medical records disclose that the veteran was treated 
in January 1979 for bronchitis.  A chest x-ray examination 
was performed on January 26, 1979, in view of the veteran's 
complaint of wheezing.  The lung fields were found to be 
clear.  The veteran was assigned to quarters for 48 hours.  
In a treatment entry of January 29, 1979, it was reported 
that a slight wheeze was still present, but was improved.  
The veteran was returned to full duty.  The diagnosis was 
bronchitis, resolved.  Service medical records otherwise 
reveal no pertinent findings.

A VA neurological examination was performed in July 1993 in 
connection with the veteran's migraine headaches.  He gave a 
history of prolonged substance dependency and cigarette 
smoking.  The diagnoses included history of tobacco and 
alcohol abuse and dependency.  

A VA general physical evaluation was performed during a VA 
neurological examination in November 1994.  It was found that 
the veteran's chest had diminished breath sounds; expiratory 
wheezes were present in the left lung field.  No organic 
disorder of the respiratory system was then diagnosed.

The veteran was hospitalized at a VA medical facility from 
December 1995 to February 1996.  The diagnoses included 
nicotine dependence.  

A statement was received in August 1997 from the veteran's 
father .  He remarked that the veteran began to smoke during 
military service.  

The veteran was hospitalized at a VA medical facility from 
late June to early July 1998.  The diagnoses included 
exacerbation of COPD.  

The medical evidence demonstrates that the veteran was 
treated for one episode of bronchitis during service.  The 
episode of bronchitis resolved after a brief period of 
treatment.  There were thereafter no documented recurrences 
of bronchitis during the remainder of the veteran's period of 
service.  Diminished breath sounds and wheezing, potentially 
symptomatic of a chronic respiratory disorder, were first 
indicated about 15 years after the veteran had completed 
military service, while a definite organic respiratory 
disorder, COPD, was first objectively confirmed almost 20 
years after the veteran's military service.  There is no 
medical opinion in the record linking current COPD to any 
event or occurrence of military service.  In all, the 
evidence demonstrates that an in-service episode of 
bronchitis was acute and transitory and resolved without 
producing chronic disability.  

The Board accepts the veteran's contention that he began 
using tobacco while in service.  And the Board also 
recognizes that contention is corroborated by a statement 
from his father.  However, to the extent that the father's 
statement was submitted to support the veteran's contention 
that he has lung disease due to the use of tobacco products 
during service or to nicotine dependence which had its onset 
in service, it amounts to an opinion about a matter of 
medical causation.  There is no indication from the record 
that the veteran or his father have medical training or 
expertise.  As lay persons, they are not competent to proffer 
medical opinions or diagnoses.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  And bear in mind that the 
veteran has not provided competent evidence causally relating 
his current lung disease to his use of tobacco-based products 
during service, nor has he provided competent evidence 
showing a medical diagnosis of nicotine dependence while in 
service.  So absent this type of medical nexus evidence, 
the claim for service connection for disability from nicotine 
dependence or tobacco use must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Service Connection for a Back Disorder

Service medical records make no reference to back injuries 
and are negative for complaints or findings of back 
pathology.  An abdominal x-ray examination was performed in 
February 1979 to evaluate the veteran because of 
gastrointestinal symptoms.  An incidental x-ray finding was 
that the lumbar spine was within normal limits.  

Post-service medical records do not reference any back or 
lumbar spine pathology prior to a December 1999 VA clinical 
entry indicating a history of chronic back pain.  No organic 
back disorder was then diagnosed.  

T. W. Wise, M.D., in a statement dated in August 2003, 
related that he was treating the veteran for an L-1 burst 
fracture.  It was stated that the injury occurred in November 
2002.  

Here, an organic back disorder, identified as a fracture of a 
segment of the lumbar spine, was first verified over 20 years 
after the veteran had completed military service.  Moreover, 
the physician pointed out that the lumbar spine fracture 
stemmed from an injury occurring the year before, a point in 
time long after the veteran had completed military service.  

The evidence in favor of finding that a disorder of the back 
or lumbar spine is attributable to service consists solely of 
the veteran's own unsubstantiated allegations.  But as 
alluded to earlier, as a lay person, he simply is not 
qualified to render a diagnosis or a probative opinion 
concerning medical causation.  He has provided no competent 
medical evidence linking any current back disorder to an 
event or occurrence of military service.  

For these reasons, the claim for service connection for a 
back disorder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for bronchitis or emphysema, including on 
the basis of nicotine dependence or tobacco use is denied.

Service connection for a back disorder is denied.  


REMAND

The veteran maintains that he has hepatitis C as a result of 
an exposure to that disease during service.  He claims that 
he saw blood on the injector guns used to give vaccinations 
to service personnel.  He maintains that contamination from 
these devices led to his current chronic hepatitis.  

Included with service medical records is a November 1977 
report from William C. Kappes, M.D., apparently provided in 
connection with the veteran's evaluation for entrance into 
military service.  The physician noted the veteran had been 
hospitalized in March 1977 with hepatitis.  According to the 
physician, the problem had not recurred and the veteran was 
to be considered free of infectious hepatitis at the present.  
No pertinent abnormalities were noted at the veteran's 
December 1977 physical examination for entrance on active 
duty.  Subsequent service medical records make no reference 
to hepatitis.  

The veteran was hospitalized at a VA medical facility from 
September to October 1993 primarily for a condition that is 
not the subject of this appeal.  The summary of 
hospitalization carries a diagnosis of hepatitis C.  A 
history of intravenous drug use was recorded.

A VA examination was performed in May 1999.  The diagnosis 
was that the veteran was positive for hepatitis C.  The 
veteran was positive for hepatitis C.  The veteran reported 
that he had worked as a medic for 18 months during service; 
that he had sustained several needle sticks; and that he had 
been exposed to body fluids.  The examiner noted the 
veteran's history of intravenous drug abuse for many years, 
adding that it took only one contaminated needle stick to 
cause hepatitis.  The examiner pointed out that, in view of 
the veteran's history, it could not be determined which one 
of the two factors previously discussed was the likely cause 
of the veteran's hepatitis.  

Although the May 1999 VA examiner acknowledged claims file 
review, that examiner made no mention of a relationship, if 
any, between the veteran's established pre-service episode of 
infectious hepatitis and currently diagnosed hepatitis C.  
Moreover, that examiner's assessment leaves open the possibly 
that current hepatitis C is just as likely due to a needle 
stick during service as to a post-service pattern of drug 
abuse and dependence.

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  On the current record, the 
Board cannot make a determination as to the etiology of the 
veteran's hepatitis C, so an examination must be scheduled to 
obtain a nexus opinion.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Contact Pediatric Associates of 
Waynesboro, Virginia the practice with 
which Dr. Kappes was associated in 
November 1977.  The last known address 
was at the Professional Center, 13th at 
Magnolia, Waynesboro, Virginia 22980.  
Ask Dr. Kappes, or the Pediatric Group, 
or a representative of the practice to 
provide any medical treatment records of 
the veteran for hepatitis, including but 
not limited to the report of the 
veteran's hospitalization in March 1977 
for hepatitis.  If possible, the hospital 
wherein the veteran was treated should 
also be contacted in a search for 
records.  The appellant should also be 
asked to identify any medical treatment 
for hepatitis that he has had since 
service for which records have not been 
requested.  Finally, his assistance 
should be requested in obtaining the 
medical evidence as needed.

2.  Thereafter, and whether or not 
records are obtained, schedule the 
veteran for an appropriate VA examination 
to obtain a medical opinion responding to 
the following questions:

a.)  Is it indisputable that hepatitis C 
preexisted service?  

b.)  If the answer to question "a" 
above is in the affirmative, then is it 
at least as likely as not that there was 
an increase in severity of the 
preexisting hepatitis from the time of 
entrance into service to the time of 
discharge.  

c.)  If the answer to question "b" 
above is in the affirmative, then is it 
indisputable that the increase in 
severity during service of the 
preexisting hepatitis was due to the 
natural progress of the disability?  

d.)  If it is not determined that the 
veteran's current hepatitis C 
indisputably preexisted service, then is 
it at least as likely as not that 
hepatitis C now present had its onset in 
service or is otherwise related to 
service?  If there is evidence of chronic 
hepatitis in service the clinical 
findings should be highlighted.  If it is 
more likely that the hepatitis was first 
clinically established after service and 
is unrelated thereto, that too should be 
specifically set forth.

The responses to the questions posed 
above should be prefaced using the 
italicized standards of proof.  The 
reasons and bases for the opinion should 
be discussed.  If a determination cannot 
be reached without resort to speculation, 
that too should be set forth in the 
claims folder.

3.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim[s] the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


